DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/17/21.
As indicated in Applicant’s response, claims 1, 16, 19 have been amended, and claims 2, 20 cancelled.  Claims 1, 3-19 are pending in the office action.
Claim Objection
Claim 19 is objected to because of the following informalities:  the grammatical expression of the acts of “determining” (a difference), and “comparing” (the difference) constitutes a non-compliance to parallel construction in English (example:  cause the processor to read…; to read …).  Appropriate correction is recommended.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over over Luk et al, USPubN: 2007/0006167 (herein Luk) in view of Kronlund et al, USPubN: 2007/0169002 (herein Kronlund), further in view of Bagchi et al, USPubN: 2016/0314055 (herein Bagchi), Adl-Tabatabai, USPubN: 2010/0218195 (herein A_Tabatabai) and Babayan et al, USPubN: 2010/0274972 (herein Babayan)
	As per claims 1 and 13, Luk discloses a method of checking for a stall condition in a processor comprising:
	providing an inline instruction sequence (inlined ... analysis routine - para 0023; analysis routine - para 0024) configured to: 

	read the results from the timing register during processing of a second instruction (eflags ... read by each instruction - para 0025; see Table 1 and counter update - para 0033), and 
	compare a difference between the result read from the timing register during processing of the first instruction and the result read from the timing register during processing of the second instruction (para 0033 – Note1: instrumentation schedule including one or more reads of a eflag register to move eflag value pushed into a cmp instruction - see cmp edi, (esp) - Table 1, pg 3 -  for a timer update -  (eax) that compares this eflags values and stores a cmp result as part of the counter update prior to consideration of next instruction move reads on instrumenation type procedure to read timing values respectively read at first executed instruction and second executed instruction to implement a timer update using a cmp where the read values are compared for differential), and 
	inserting the inline instruction sequence into a target instructions (by inlining a routine ... analysis routine - para 0023); and executing the target instructions ( instrumentation code - para 0023; execution of the instrumentation code -  para 0033) with the inserted inline instruction sequence.
	A) Luk does not explicitly disclose providing of inline instruction sequence as 
	inserting the inline instruction sequence into a thread of instructions, and executing the thread of instruction with the inserted inline sequence
	Similar to jjj with software instrumentation to collect timing register information, Bagchi discloses instrumentation to record non-deterministic events (para 0039), including capture of timing such as duty cycles of various execution scheme (para 0018) using dedicated registers and inline a multi-thread code or thread scheduler (para 0068); hence inline calls into threaded application to read NDR or TARDIS registers, and using measured cpu cycles consumption for adjusting intrumentation without affecting compiler or runtime cost is recognized.
	A_Tabatabai also discloses instrumentation of transactional memory application for detecting conflicts and “barriers” related operations of the threads, using inline code into “read barrier” instrumenation or ‘write barrier” sequence (para 0019-0020) where the inline code (retrievable from runtime library - para 0055) may be partially compiled to observe parametric value associated with code function of thread “atomic” transaction (para 0036-0037), where state registers associated with first and second, third or fourth threads store values indicative of possible out-of-order of execution (para 0145,0149), based on which to alter the inline code (par 0159) to support modification of a transaction commit or thread scheduling. Hence, inline code inserted dynamically into multi-threaded code to support tracking of registers readings indicative of thread atomic operation conflict is recognized.
	Kronlund also discloses insertion of inline function (para 0034; access type inline - para 0031) into management of thread locks (para 0014, 0017) to provide meta-information from which to alter serialization of thread accessing a memory or thread synchronization respective to the lock (para 0031-0032; Mined collection - Fig. 3; Fig. 4), the metadata used with the inline to improve register allocation (para 0034, 0078) associated with the lock implementation by way of thread suspension, spinning or stall. Hence, inline access code injected in synchronization of threads code to determine how to alter thread schedule from the inline results is recognized.
	Therefore, based on the management of registers to control spilling in Luk (para 0023), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement inline code per Luk so that injection of the inline code is for observing thread execution - as per Bagchi, A_Tabatabai, and Kronlund - as well as accessing register-related values thereof, the inline code inserted as instruction sequence into a thread of instructions, and executing the thread of instruction with the inserted inline sequence - as per Bagchi - for the benefit of a) measuring of CPU cycles consumption; per A_Tabatabai observation of register values for the benefit of b) altering a transaction commit and alleviating atomic transaction conflicts; and per Kronlund with the benefits so as c) to re-schedule lock sharing, suspend threadsh and improving register allocation thereof, because use of inline code also having for benefits in d) reduce
extensive use of compilation resources, late runtime re-compilation, and avert memory spilling by the compiler as set forth in Bagchi and A_Tabatabai, averting thread conflict and improve register allocation per the associated thread-operations
	B) Nor does Luk explicitly disclose method of inline instruction to check condition being a stall condition; wherein the inline instruction sequence is inserted in a first thread and used to determine a stall condition in a second, different thread.
	Use of registers to record a state of execution per Luk is shown in Kronlund as use of metadata associated with registered state of thread in relevance with lock acquisition for the inline code call to provide result indicative of a contention or condition for which thread spinning wait or stall has to be considered (para 0009); i.e. execution context of a thread indicative of a stall or possible wait in another thread.
	Babayan also discloses use of inlined code routines for observing thread context in a embodiment to implement thread orderig reconstruction (para 0019; Fig. 15) where decomposition analysis associated with speculative profiling provide compilation of speculative threads are executed with inlined routines (para 0094), where register values at a given time indicate checkpoint state in which a thread executes (Fig. 22; advanced loop context - para 0664) including envisioned step respective to order of a next iteration, the execution flow tracked with counter in association with where profile data would support retirement of thread (0253) or report on thread stall due to a mispredict (para 0256)
	Therefore, based on the need to avert performance degradation in Luk (para 0006, 0015, 0021), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement inline code execution and register read in Luk so that
condition to monitor is indicative of thread stall; register reading per a given instrumentation or debug scheme indicative a stall condition; where the inline instruction sequence inserted in a first thread is used to determine a stall condition in a second, different thread as shown in Kronlund and Babayan tracking of thread contexts from above; because
	inline code for verifying real-time thread context state and analyzing significance of corresponding register data would effectuate fast report and dynamic update on the relationship between attempts by thread to access a memory, and using register data tracked by inline code would not only reduce compilation cost, dynamic runtime recompilation, memory spilling but would also signal presence of imbalance among thread time allocation, including presence of potential wait or stall, which amount to contributive factors to a performance degradation for which inline code instrumentation is purported in Luk.
	As per claim 5, Luk discloses method of claim 1, wherein executing the thread of instructions with the inserted inline instruction sequence comprises comparing the difference between the result read from the timing register during processing of the first instruction to the result read from the timing register during processing of the second instruction (see Note1); and using the comparison to determine if there is a stall condition in the processor (refer to rationale B in claim 1)
	As per claim 6, Luk discloses (refer to claim 1) wherein executing the thread of instructions with the inserted inline instruction sequence comprises reading the result from the timing register during processing of the first instruction in the inline instruction sequence and storing the result in a first register; and reading the results from the timing register during processing of the second instruction in the inline sequence and storing the result (see Notel in claim 1) in a second register.
	As per claim 7, Luk discloses method of claim 6, wherein the second instruction is the next
consecutive instruction after the first instruction (see Notel and para 0033 with pushing of first, second eflags value into cmp instructions per Table 1).
	As per claim 11, Luk does not explicitly disclose (method of claim 1), wherein the in-line instruction sequence is inserted into the thread in at least one of the group consisting of at the thread start up, at a performance sensitive area of the thread, and combinations thereof.
	However, injecting inline code to track a lock operation is shown in synchronization of thread locks per Kronlund; or to determine whether to commit an atomic transactional memory operation per A_Tabatabai as set forth per rationale A in claim 1.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement method to correct debug performance degradation per Luk with inline code injection so that the inline code would help alleviate conflict and performance setback such as performance sensitive area of the thread, as illlustrated in correcting a lock synchronization per Kronlund, a transaction atomic conflict per A_Atabatabai, because use of inline code would yield benefits that signify less cost on overall runtime of the target thread application, the benefits also including those set forth with rationale A in claim 1.
	As per claim 12, Luk discloses (method of claim 1), wherein the timing register is the timebase register (counter update - para 0025-0026).
	As per claim 13, Luk discloses (refer to rejection of claims 1, 13 from above) wherein the inline instruction sequence is inserted in a first thread and used to determine a stall condition in a second, different thread.
	As per claim 14, Luk discloses (method of claim 1), performed by software (para 0012, 0018, 0042; programs, compiler - para 0044).
Claims 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Johnson et al, USPubN: 2012/0131309 (herein Johnson) in view of Luk et al, USPubN: 2007/0006 167 (herein Luk) and Boerger et al, USPubN: 2013/0262911 (herein Boerger) and Cho et al, USPubN: 2016/0006526 (herein Cho)
	As per claim 19, Johnson discloses a computer program product for checking for stalls in a pipeline of a processor, the computer program product comprising a computer readable storage medium having program instructions embedded therewith, the program instructions configurable as executable by a processor to cause the processor to:
	read a first result from a timebase counter (separate counters -  para 0028) during processing of a first instruction;
	read a second result from the timebase counter during processing of a second, consecutive instruction (separate counters -  para 0028);
	determining a difference (difference in time - para 0487) in value between the second result and the first result, to determine whether there is a stall ((stall ... imbalance of utilization by tasks - para 0487) in the processor.
	C) Johnson does not explicitly disclose processor instructions as
	program instructions configurable as an in-line instruction sequence to be added to a thread or program instructions
	Similar to a timebase determination in Johnson using a first and second reading , Luk discloses instrumentation framework where in-line instructions sequence is added to the instrumentation code to update a time-based counter where registers values read at different timeslots are pushed to cmp instruction so that a time differential value is stored in a register configured as counter update to move the code forward (para 0023-0024; para 0026, 0033; para 0030, Table 1)
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement instrumentation of target code for assisting with determination of stall in Johnson so that instrumentation instructions are added or inserted as in-line code sequence as in Luk; because
	in-line instrumentation code as set forth above would effectuate fast report and dynamic update on the relationship between attempts by thread to access a memory, and using register data tracked by inline code would not only reduce compilation cost, dynamic runtime recompilation, minimize memory spilling but would also signal presence of imbalance among thread time allocation, including presence of potential wait or stall, which amount to contributive factors to a performance degradation for which code instrumentation as in Johnson is purported to minimize performance setbacks or inter-process transition latency.
	D) Nor does Johnson explicitly disclose configurable in-line instructions to cause the processor to:
	(i) read a first result from a timebase register during processing a first instruction of a thread; read a second result from a timebase register during processing a second consecutive instruction of the thread;
	(ii) determine a difference between first and second result and compare the difference to a threshold to determine a stall (in the processor).
	Dataflow and contexts observed for reordering or sequence change or transfer in Johnson apply to threads and memory allocation (para 0569, 0587) tasks switch (fetching the program counter - para 0682) mutual dependency (node stalls .. using counters - para 0860) and clustering contexts thereof, where evaluation of thread contexts precede thread transfer (para 0588- 0590)
	Luk discloses consecutive reads of a timebase counter along with successive counter update, then moving the read values to a external register for comparison (para 0023-0024; para 0026, 0033; para 0030, Table 1) thereby effecting a code move.
	Similar to using a counter, Boerger discloses timestamp registers and synchronization of the counter with respect to a threshold, the value of the counter stored for each synchronization (para 0021) of the counter with a register (para 0015), the counter outputs obtained at predefined times (para 0011) as real-time timestamps (para 0003) with update to the counter based difference between counter values (para 0057) to measure real system time; hence adjusting time values from counter against a threshold effecting synchronizing of the outputs values with time stamps in registers is recognized.
	Use of timestamp regisers as shadow storage enabling compare of first clock register with second clock register for a similar synchronization is shown in Cho (para 0008-0010; para 0038, 0040), where difference between the timestamps is used as margin to synchronize the registers (para 0044, 0046, 0067); hence, determination of time difference between timestamp values of respective clock registers for synchronization purposes is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement re-ordering thread schedule or execution in Johnson time-base instrumentation so that register counter associated with state and context analytics for determining imbalance in thread utilization or resources access would include time- based values (timestamps) to be read - as per Luk - at a first and second successive execution of a given thread, the time-based readings in terms of first read result from a timebase register during processing a first instruction of a thread; and second read result from a timebase register during processing a second consecutive instruction of the thread - as shown in Cho and Boerger; and using a difference (per Cho and Boerger) between first and second result via comparing the difference against a (counter update) threshold to determine a whether a mismatch in thread tasks balance or time allocation is indicative of a stall; because
	time count as real time (e.g. via first and second read from register timestamp) indicative of a successive time points at which a first (thread) instruction executes and a second (thread) instruction executes can serve as comparison means (difference between counter reads) by which a time elapsed can be determined as time differential as set forth in Johnson, the time elapsed when evaluated against a pre-established target reference (threshold) can determine whether portion of the thread hold of shared resources has exceeded its allocated time window, the exceeding time length in which the thread has ownership of resources indicative or signalling existence of a stall condition or abuse of allocated resources for which immediate counter measures (to correct effect of allocation imbalance) are to be set forth the thread management logic or expedited to avert undesirable effect of drastic or irreversible multi-threaded system degradation or performance downfall.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 15, 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 17 of U.S. Patent No. 10,705,843 (hereinafter ‘843).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	
	Instant claim 1						‘843 claim 1
inserting the inline instruction sequence into a thread of instructions;
inserting an in-line instruction sequence to the plurality 
of instructions in the thread;  
providing an inline instruction sequence configured to: 
read the result from a timing register during processing of 
a first instruction, wherein the timing register functions as 
a timer for the processor, read the results from the timing register during processing of a second instruction;
determining the number of cycles from reading timing 
registers at respective execution points of the thread instruction; wherein the inline instruction is executed 
by the processor in sequence with the thread instructions 
for determining a number of cycles a processor 
undergoes to complete the  instruction
compare a difference between the result read from the 
timing register during processing of the first instruction
 and the result read from the timing register during 
processing of the second instruction;
comparing the number of cycles to complete the
instruction to a threshold; 
determining that the thread has stalled in the processor  
executing the thread of instructions with the inserted 
inline instruction sequence
executing an instruction in the plurality of instructions 
in the thread that contains the in-line instruction 
sequence


	Instant claim 1 is deemed containing an obvious variant to the language of ‘843 claim 1, altough the respective language is not mutually identical.
	 Instant claim 15						‘843 claim 10
determining if a thread has stalled in a processor, the 
thread comprising a plurality of instructions, the method comprising:inserting an inline instruction sequence into
 the  thread; executing the thread with the inserted inline instruction sequence;
checking for a stall condition in a processor comprising: inserting an inline instruction sequence into a thread, the inline instruction sequence configured to be processed 
by the processor in sequence with the thread;
executing the thread containing the inline instruction sequence;
determining the amount of time a processor undergoes to complete the inline instruction sequence; 
comparing the amount of time to complete the inline instruction sequence to a threshold;
the inline instruction sequence further configured to: 
read a result from a timing register during processing of a first instruction  in the inline instruction sequence and 
store the result in a first GP register;
read a result from the timing register during processing
 of a second instruction in the inline instruction sequence
 and store the result in a second GP register;
using the comparison to determine if the thread has 
stalled in the processor
using the comparison of the result in the first general 
purpose register with the result in the second general 
purpose register to determine if there is a stall condition 
in the processor


	Instant claim 15 for comparing a time amount between two consecutive instructions for the time differential to determine existence of a stall condition is deemed an obvious variant to the subject matter of ‘843 (claim 10) which recites comparing of registered timing result (from first and second instructions) and using the comparision to determine a stall condition. 
		Instant claim 19				‘843 claim 17
program instructions for checking for stalls in a pipeline
 of a processor, comprising instructions to: read a first 
result from a timebase register during processing of a 
first instruction of a thread; read a second result from
 the timebase register during processing of a second, consecutive instruction of the thread;
program instructions for checking for stalls in a pipeline of a processor, comprising instructions to cause: reading a
result from a timebase  register and storing the result in
 a first register during processing of a first instruction of 
the thread of instructions;  reading the result from the timebase register and storing the result in a second
 register during processing of a second, consecutive instruction of the thread of instructions;  
the program instructions configurable as an in-line instruction sequence to be added to the thread and executable by a processor;
inserting into a thread of instructions to be executed by
 the processor an in-line instruction sequence, wherein 
the inline instruction is executed by the processor,
 comprising
the instruction for determining a difference in value between the second result and the first result, and comparing the difference to a threshold to determine whether there is a stall in the processor;
determining a difference in value between the second register and the first register, and comparing the 
difference to a threshold, wherein the comparison is a check on whether there is a stall in the pipeline of the processor.


	Instant claim 19 for determining a difference in comparing timebase registered data
respectively from a first instruction and a second instruction to determine a stall is deemed
obvious variant to ‘843 (claim 17) check of stall from effect of reading timebase result from first
and second instruction, and use difference in value thereof by comparision to determine a stall.
	Dependent instant claims 3-14, 16-18 are therefore all non-patentable (emphasis here)
for their being depending upon a rejected base claim.
	Allowable Subject Matter
Claims 3-4, 8-10, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable (pending resolution of respective rejected state in the base claims)  if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that the position taken by the Office action in alleging that a) incrementing a counter by way of updating a register eFlag in Luk does not constitute a timing operation but rather as mere routine to preserve register state/data prior to a modification, with use of the eflags register to perform liveness analysis, and that b) execution count updated from inside a basic block via use of free register in Luk does not teach or suggest result from timing register where first timing read and second timing read from said register constitue difference (Applicant's Remarks pg. 10, middle pg.11)
	Register reading in Luk occurs at two different time along a sequence of instructions, each reading being punctuated by a counter value; hence effect of using a timed counter to extract a register value entails use of register in conjunction with a time counter, and whether the value being modified at each reading support a liveless analysis, the purpose of the reading would be irrelevant to the fact that a time counter is associted with each reading; hence alleging that modifying a eflag and preserving it as a register store as in Luk operation cannot attest to the fact that the register as used is a timing counter would be non-persuasive.  In fact, the instrumentation in Luk relies on a counter along the course of basis block operations for a count to be updated, where according to a schedule mode, value of a register-written eflags compared to its previous state is being overwritten.  That is, register reading at a particular time point indicated by a counter entails that a time count being a trigger for a register value to be extracted and a counter value updated along with the register value eflag (edi, esp) compare (para 0033).  Hence, register read in terms of specific time point reading coupled with counter–based operations associated with the register reads clearly shows that timing is integrated with use of the register.
	Further, per claim 1, the language reciting the first read and the second read being compared has not been accompanied (emphasis here) with clear details or explicit wording that compels one’s interpretation to the effect that the comparing is for performing or computing time differential between two time values, the latter obtained respectively from each first and second read. 
	Allegation that reads using register content on basis of counter increment in Luk is not teaching a timing register is deemed inconclusive, necessarilty when the allegation fails to demontrate how the (first read, second read) comparing as claimed is actually about deriving time differential from (first, second) time value extracted at two different time-points from a timing register. That is, the teaching cited in Luk is deemed reading on the claim language about comparing two reading results.
(B)	Applicants have submitted that use of eFlags as part of code instrumentation in Luk, which in some mode will not save the eFlags (per Luk: para 0033) fails to teach or suggest register that function as a timer for the processor; i.e. para 0023-0026, 0033 in Luk not teaching or suggesting “timing register functions as a timer for the processor, read the result from the timing register … first instruction … ; read the result … from second instruction and compare the result …” (Applicant's Remarks pg. 12, top half)
	Luk disclose register operating in function of a counter, where registered content reads at each specific time count fetches a register result that is being compared (see Table 1; para 0033).  The claim never explicitly specifies that “result from a register” (first instruction read, second instruction read) is actually each, a register extracted result that contains a time value.
	In fact, no part of the language about result during process of a first instruction and result during processing a second instruction specifies that each result is actually a timer value or a time count, or timestamp.  That is, no details is conveyed from the claim to specifically depict how a register can act as a timer for the processor when the “processor” is perceived as disjoint from operation of a register, the course of a first instruction and a second instruction during which a respective result is being read.
	Therefore, the allegation that Luk fails the time-value comparing per effect of reading based on a timing register (that provides separate time reading) is largely inconclusive.
(C )	Applicants have submitted that Luk teaching as uncovered is not a method to check for a stall condition, using a timing register that functions as a timer (Applicant's Remarks pg. 12).  The Office action has rendered this “stall condition” detection feature using a combination of teachings, executed with expressed 103 prongs and motivation to propose the combination as construed by the one skill in the art in possession of the teachings at hand.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Moreover, the so-proffered argument is found as not providing evidence demonstrating that instrumenting using inline code as in Luk for the sake of detecting stall would be destroying Luk method in significant and convincing manner.
( D)	Applicants have submitted that  effect by the office action to cobble together Kronlund, Bagchi, Adl_Tabatabai, and Babayan to meet method to detect a stall condition fails to provide evidence that these reference teach inline instruction within a sequence to check for stall as recited, as gyrations and inferences made by the Office action are indicative that the novely and non-obviousness of claim 1 (Applicant's Remarks pg. 13).  No part in Applicant assertion of non-obviousness of the stall condition detection is found as in-depth analysis of the 103 prongs as presented by the Office action, such as commensurate with the level of details proffered with rationale B in claim 1.	Therefore, non-obviousness of the “stall condition detection “ feature in question is deemed not conclusive.
	In all, rejection to claims 1, 3-19 as set forth in the current Office action will stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Septembre 28, 2021